Case 9:18-cv-80176-BB Document 117 Entered on FLSD Docket 03/14/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


  IRA KLEIMAN,
  as personal representative of
  the estate of David Kleiman,
  and W&K INFO DEFENSE RESEARCH,
  LLC,

         Plaintiffs,

             v.                                                     Case No. 18-cv-80176

  CRAIG WRIGHT,

        Defendant.
  _____________________________________/
                                                ORDER

         It is hereby ORDERED that Plaintiffs provide AlixPartners, LLP (“AlixPartners”) with

  copies of the forensic images of David Kleiman’s electronic devices (the “Images”) by March 14,

  2019. Defendant shall pay for the cost of these copies. AlixPartners may not disclose any part of

  the Images or anything it learns from the Images unless specifically authorized by this order,

  further order of the Court, or the written consent of Plaintiffs. AlixPartners, may however, provide

  defense counsel with reporting of the activity on the devices in terms of things such as deletions,

  wiping, reformatting, overwriting, file listings, and metadata reporting (including file extensions,

  file sizes, file types, file dates, and file locations/paths). However, prior to disclosing any file

  names to defense counsel, AlixPartners will first provide Plaintiff’s counsel with a list of such file

  names. Plaintiff’s counsel will then have 10 days to assert a claim of privilege over those file

  names and provide a privilege log within a reasonable amount of time thereafter. If privilege is

  claimed over any particular file names, AlixPartners may not disclose those names to Defense

  counsel but may disclose the file names where no privilege is asserted.
Case 9:18-cv-80176-BB Document 117 Entered on FLSD Docket 03/14/2019 Page 2 of 2




          To the extent that AlixPartners is able to recover any deleted or overwritten documents or

  files, it must provide such materials to Plaintiffs’ counsel for review. After a reasonable amount

  of time for review, Plaintiffs’ counsel will produce these documents to Defendant’s counsel and

  to the extent any are withheld, will provide a privilege log. AlixPartners will be permitted to

  provide Defendant’s counsel with a count of the number of documents and files recovered.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 14th day of March

  2019.




                                                              Honorable Bruce E. Reinhart
                                                              United States Magistrate Judge

  Copies furnished to: counsel of record
